 

Exhibit 10.3

 

Form of Underwriter’s Warrant Agreement

 

THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT FOR A
PERIOD OF ONE HUNDRED EIGHTY DAYS FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW)
TO ANYONE OTHER THAN (I) DAWSON JAMES SECURITIES, INC. OR AN UNDERWRITER OR A
SELECTED DEALER IN CONNECTION WITH THE OFFERING, OR (II) A BONA FIDE OFFICER OR
PARTNER OF DAWSON JAMES SECURITIES, INC OR OF ANY SUCH UNDERWRITER OR SELECTED
DEALER.

 

THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO SEPTEMBER ___, 2016. VOID
AFTER 5:00 P.M., EASTERN TIME, MARCH ___, 2021.

 

COMMON STOCK PURCHASE WARRANT

 

For the Purchase of ________ Shares of Common Stock

of

INSPIREMD, INC.

 

1.          Purchase Warrant. THIS CERTIFIES THAT, in consideration of funds
duly paid by or on behalf of DAWSON JAMES SECURITIES, INC (“Holder”), as
registered owner of this Purchase Warrant, to InspireMD, Inc., a Delaware
corporation (the “Company”), Holder is entitled, at any time or from time to
time from September ___, 2016 (the “Commencement Date”), and at or before 5:00
p.m., Eastern time, March ___, 2021 (the ”Expiration Date”), but not thereafter,
to subscribe for, purchase and receive, in whole or in part, up to _________
shares of common stock of the Company, par value $0.0001 per share (the
“Shares”), subject to adjustment as provided in Section 6 hereof. If the
Expiration Date is a day on which banking institutions are authorized by law to
close, then this Purchase Warrant may be exercised on the next succeeding day
which is not such a day in accordance with the terms herein. During the period
ending on the Expiration Date, the Company agrees not to take any action that
would terminate this Purchase Warrant. This Purchase Warrant is initially
exercisable at $0.7375 per Share; provided, however, that upon the occurrence of
any of the events specified in Section 6 hereof, the rights granted by this
Purchase Warrant, including the exercise price per Share and the number of
Shares to be received upon such exercise, shall be adjusted as therein
specified. The term “Exercise Price” shall mean the initial exercise price or
the adjusted exercise price, depending on the context.

 

 

 

 

2.          Exercise.

 

2.1           Exercise Form. In order to exercise this Purchase Warrant, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Purchase Warrant and payment of the Exercise
Price for the Shares being purchased payable in cash by wire transfer of
immediately available funds to an account designated by the Company or by
certified check or official bank check. If the subscription rights represented
hereby shall not be exercised at or before 5:00 p.m., Eastern time, on the
Expiration Date, this Purchase Warrant shall become and be void without further
force or effect, and all rights represented hereby shall cease and expire.

 

2.2           Cashless Exercise. In lieu of exercising this Purchase Warrant by
payment of cash or check payable to the order of the Company pursuant to Section
2.1 above, Holder may elect to receive the number of Shares equal to the value
of this Purchase Warrant (or the portion thereof being exercised), by surrender
of this Purchase Warrant to the Company, together with the exercise form
attached hereto, in which event the Company will issue to Holder Shares in
accordance with the following formula:

 

X   = Y(A-B)   A   Where,         X = The number of Shares to be issued to
Holder;   Y = The number of Shares for which the Purchase Warrant is being
exercised;   A = The fair market value of one Share; and   B = The Exercise
Price.

 

For purposes of this Section 2.2, the fair market value of a Share is defined as
follows:

 

(i)if the Company’s common stock is traded on a securities exchange, the value
shall be deemed to be the closing price on such exchange prior to the exercise
form being submitted in connection with the exercise of the Purchase Warrant; or

 

(ii)if the Company’s common stock is actively traded over-the-counter, the value
shall be deemed to be the closing bid prior to the exercise form being submitted
in connection with the exercise of the Purchase Warrant; if there is no active
public market, the value shall be the fair market value thereof, as determined
in good faith by the Company’s Board of Directors.

 

2.3          Legend. Each certificate for the securities purchased under this
Purchase Warrant shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (the “Act”):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Act, or pursuant to an exemption from registration under the Act and
applicable state law which, in the opinion of counsel to the Company, is
available.”

 

 

 

 

3.          Transfer.

 

3.1           General Restrictions. The registered Holder of this Purchase
Warrant agrees by his, her or its acceptance hereof, that such Holder will not:
(a) sell, transfer, assign, pledge or hypothecate this Purchase Warrant for a
period of one hundred eighty (180) days following the Effective Date to anyone
other than: (i) Dawson James Securities, Inc. (“Dawson”) or an underwriter or a
selected dealer participating in the Offering, or (ii) a bona fide officer or
partner of Dawson or of any such underwriter or selected dealer, in each case in
accordance with FINRA Conduct Rule 5110(g)(1), or (b) cause this Purchase
Warrant or the securities issuable hereunder to be the subject of any hedging,
short sale, derivative, put or call transaction that would result in the
effective economic disposition of this Purchase Warrant or the securities
hereunder, except as provided for in FINRA Rule 5110(g)(2). After 180 days after
the Effective Date, transfers to others may be made subject to compliance with
or exemptions from applicable securities laws. In order to make any permitted
assignment, the Holder must deliver to the Company the assignment form attached
hereto duly executed and completed, together with the Purchase Warrant and
payment of all transfer taxes, if any, payable in connection therewith. The
Company shall within five (5) Business Days transfer this Purchase Warrant on
the books of the Company and shall execute and deliver a new Purchase Warrant or
Purchase Warrants of like tenor to the appropriate assignee(s) expressly
evidencing the right to purchase the aggregate number of Shares purchasable
hereunder or such portion of such number as shall be contemplated by any such
assignment.

 

3.2           Restrictions Imposed by the Act. The securities evidenced by this
Purchase Warrant shall not be transferred unless and until: (i) the Company has
received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Act and
applicable state securities laws, the availability of which is established to
the reasonable satisfaction of the Company (the Company hereby agreeing that the
opinion of Schiff Hardin LLP shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to the offer and
sale of such securities has been filed by the Company and declared effective by
the U.S. Securities and Exchange Commission (the “Commission”) and compliance
with applicable state securities law has been established.

 

4.          Registration Rights.

 

4.1           Grant of Right. The Holder shall have the right to include the
Shares underlying the Purchase Warrants (collectively, the “Registrable
Securities”) as part of any other registration of securities filed by the
Company (other than in connection with a transaction contemplated by Rule 145(a)
promulgated under the Securities Act or pursuant to Form S-8 or any equivalent
form);provided, however, that if, solely in connection with any primary
underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall, in its reasonable discretion, impose a limitation
on the number of shares of common stock which may be included in the
Registration Statement because, in such underwriter(s)’ judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
Registration Statement only such limited portion of the Registrable Securities
with respect to which the Holder requested inclusion hereunder as the
underwriter shall reasonably permit. Any exclusion of Registrable Securities
shall be made pro rata among the Holders seeking to include Registrable
Securities in proportion to the number of Registrable Securities sought to be
included by such Holders; provided, however, that the Company shall not exclude
any Registrable Securities unless the Company has first excluded all outstanding
securities, the holders of which are not entitled to inclusion of such
securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities.

 

 

 

 

4.2           Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities pursuant to this Section 4 hereof, but
the Holders shall pay any and all underwriting commissions and the expenses of
any legal counsel selected by the Holders to represent them in connection with
the sale of the Registrable Securities. In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty (30) days written notice prior
to the proposed date of filing of such registration statement. Such notice to
the Holders shall continue to be given for each registration statement filed by
the Company until such time as all of the Registrable Securities have been
registered for resale under the Act or sold by the Holder. The holders of the
Registrable Securities shall exercise the “piggy-back” rights provided for
herein by giving written notice within ten (10) days of the receipt of the
Company’s notice of its intention to file a registration statement. Except as
otherwise provided in this Purchase Warrant, there shall be no limit on the
number of times the Holder may request registration under this section;
provided, however, that such “piggy-back” registration rights shall terminate on
the fifth anniversary of the Effective Date in accordance with FINRA Rule
5110(f)(2)(G)(v).

 

4.3           Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Act or Section 20 (a) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which any of them may become subject under the Act, the Exchange
Act or otherwise, arising from such registration statement but only to the same
extent and with the same effect as the provisions pursuant to which the Company
has agreed to indemnify the Underwriters contained in Section 5 of the
Underwriting Agreement between Dawson and the Company, dated as of March 16,
2016. The Holder(s) of the Registrable Securities to be sold pursuant to such
registration statement, and their successors and assigns, shall severally, and
not jointly, indemnify the Company, against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) to which they may become subject under the Act, the Exchange Act or
otherwise, arising from information furnished by or on behalf of such Holders,
or their successors or assigns, in writing, for specific inclusion in such
registration statement to the same extent and with the same effect as the
provisions contained in Section 5 of the Underwriting Agreement pursuant to
which Dawson has agreed to indemnify the Company.

 

4.3          Exercise of Purchase Warrants. Nothing contained in this Purchase
Warrant shall be construed as requiring the Holder(s) to exercise their Purchase
Warrants prior to or after the initial filing of any registration statement or
the effectiveness thereof.

 

4.4           Documents Delivered to Holders. The Company shall deliver promptly
to each Holder participating in the offering requesting the correspondence and
memoranda described below and to the managing underwriter, if any, copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement and permit each Holder and underwriter to
do such investigation, upon reasonable advance notice, with respect to
information contained in or omitted from the registration statement as it deems
reasonably necessary to comply with applicable securities laws or rules of
FINRA. Such investigation shall include access to books, records and properties
and opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable
times, during normal business hours, as any such Holder shall reasonably
request.

 

 

 

 

4.5          Underwriting Agreement. The Company shall enter into an
underwriting agreement with the managing underwriter(s), if any, selected by any
Holders whose Registrable Securities are being registered pursuant to this
Section 4, which managing underwriter shall be reasonably satisfactory to the
Company. Such agreement shall be reasonably satisfactory in form and substance
to the Company, each Holder and such managing underwriters, and shall contain
such representations, warranties and covenants by the Company and such other
terms as are customarily contained in agreements of that type used by the
managing underwriter. The Holders shall be parties to any underwriting agreement
relating to an underwritten sale of their Registrable Securities. Such Holders
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters except as they may relate to such Holders,
their Shares and their intended methods of distribution.

 

4.6          Documents to be Delivered by Holder(s). Each of the Holder(s)
participating in any of the foregoing offerings shall furnish to the Company a
completed and executed questionnaire provided by the Company requesting
information customarily sought of selling security holders.

 

4.7         Damages. Should the registration or the effectiveness thereof
required by Section 4 hereof be delayed by the Company or the Company otherwise
fails to comply with such provisions, the Holder(s) shall, in addition to any
other legal or other relief available to the Holder(s), be entitled to obtain
specific performance or other equitable (including injunctive) relief against
the threatened breach of such provisions or the continuation of any such breach,
without the necessity of proving actual damages and without the necessity of
posting bond or other security.

 

5.          New Purchase Warrants to be Issued.

 

5.1           Partial Exercise or Transfer. Subject to the restrictions in
Section 3 hereof, this Purchase Warrant may be exercised or assigned in whole or
in part. In the event of the exercise or assignment hereof in part only, upon
surrender of this Purchase Warrant for cancellation, together with the duly
executed exercise or assignment form and funds sufficient to pay any Exercise
Price and/or transfer tax if exercised pursuant to Section 2.1 hereto, the
Company shall cause to be delivered to the Holder without charge a new Purchase
Warrant of like tenor to this Purchase Warrant in the name of the Holder
evidencing the right of the Holder to purchase the number of Shares purchasable
hereunder as to which this Purchase Warrant has not been exercised or assigned.

 

5.2          Lost Certificate. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Purchase Warrant and of reasonably satisfactory indemnification or the posting
of a bond, the Company shall execute and deliver a new Purchase Warrant of like
tenor and date. Any such new Purchase Warrant executed and delivered as a result
of such loss, theft, mutilation or destruction shall constitute a substitute
contractual obligation on the part of the Company.

 

6.          Adjustments.

 

6.1           Adjustments to Exercise Price and Number of Securities. The
Exercise Price and the number of Shares underlying the Purchase Warrant shall be
subject to adjustment from time to time as hereinafter set forth:

 

 

 

 

6.1.1           Share Dividends; Split Ups. If, after the date hereof, and
subject to the provisions of Section 6.3 below, the number of outstanding Shares
is increased by a stock dividend payable in Shares or by a split up of Shares or
other similar event, then, on the effective day thereof, the number of Shares
purchasable hereunder shall be increased in proportion to such increase in
outstanding Shares, and the Exercise Price shall be proportionately decreased.

 

6.1.2          Aggregation of Shares. If, after the date hereof, and subject to
the provisions of Section 6.3 below, the number of outstanding Shares is
decreased by a consolidation, combination or reclassification of Shares or other
similar event, then, on the effective date thereof, the number of Shares
purchasable hereunder shall be decreased in proportion to such decrease in
outstanding Shares, and the Exercise Price shall be proportionately increased.

 

6.1.3          Replacement of Securities upon Reorganization, etc. In case of
any reclassification or reorganization of the outstanding Shares other than a
change covered by Section 6.1.1 or 6.1.2 hereof or that solely affects the par
value of such Shares, or in the case of any share reconstruction or amalgamation
or consolidation of the Company with or into another corporation (other than a
consolidation or share reconstruction or amalgamation in which the Company is
the continuing corporation and that does not result in any reclassification or
reorganization of the outstanding Shares), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Purchase Warrant shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Warrant) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, share reconstruction or amalgamation, or
consolidation, or upon a dissolution following any such sale or transfer, by a
Holder of the number of Shares of the Company obtainable upon exercise of this
Purchase Warrant immediately prior to such event; and if any reclassification
also results in a change in Shares covered by Section 6.1.1 or 6.1.2, then such
adjustment shall be made pursuant to Sections 6.1.1, 6.1.2 and this Section
6.1.3. The provisions of this Section 6.1.3 shall similarly apply to successive
reclassifications, reorganizations, share reconstructions or amalgamations, or
consolidations, sales or other transfers.

 

6.1.4          Changes in Form of Purchase Warrant. This form of Purchase
Warrant need not be changed because of any change pursuant to this Section 6.1,
and Purchase Warrants issued after such change may state the same Exercise Price
and the same number of Shares as are stated in the Purchase Warrants initially
issued pursuant to this Agreement. The acceptance by any Holder of the issuance
of new Purchase Warrants reflecting a required or permissive change shall not be
deemed to waive any rights to an adjustment occurring after the Commencement
Date or the computation thereof.

 

6.2          Substitute Purchase Warrant. In case of any consolidation of the
Company with, or share reconstruction or amalgamation of the Company with or
into, another corporation (other than a consolidation or share reconstruction or
amalgamation which does not result in any reclassification or change of the
outstanding Shares), the corporation formed by such consolidation or share
reconstruction or amalgamation shall execute and deliver to the Holder a
supplemental Purchase Warrant providing that the holder of each Purchase Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Warrant) to receive, upon exercise of such
Purchase Warrant, the kind and amount of shares of stock and other securities
and property receivable upon such consolidation or share reconstruction or
amalgamation, by a holder of the number of Shares of the Company for which such
Purchase Warrant might have been exercised immediately prior to such
consolidation, share reconstruction or amalgamation, sale or transfer. Such
supplemental Purchase Warrant shall provide for adjustments which shall be
identical to the adjustments provided for in this Section 6. The above provision
of this Section shall similarly apply to successive consolidations or share
reconstructions or amalgamations.

 

 

 

 

6.3        Elimination of Fractional Interests. The Company shall not be
required to issue certificates representing fractions of Shares upon the
exercise of the Purchase Warrant, nor shall it be required to issue scrip or pay
cash in lieu of any fractional interests, it being the intent of the parties
that all fractional interests shall be eliminated by rounding any fraction up or
down, as the case may be, to the nearest whole number of Shares or other
securities, properties or rights.

 

7.         Reservation and Listing. The Company shall at all times reserve and
keep available out of its authorized Shares, solely for the purpose of issuance
upon exercise of the Purchase Warrants, such number of Shares or other
securities, properties or rights as shall be issuable upon the exercise thereof.
The Company covenants and agrees that, upon exercise of the Purchase Warrants
and payment of the Exercise Price therefor, in accordance with the terms hereby,
all Shares and other securities issuable upon such exercise shall be duly and
validly issued, fully paid and non-assessable and not subject to preemptive
rights of any shareholder. The Company further covenants and agrees that upon
exercise of the Purchase Warrants and payment of the exercise price therefor,
all Shares and other securities issuable upon such exercise shall be duly and
validly issued, fully paid and non-assessable and not subject to preemptive
rights of any shareholder. As long as the Purchase Warrants shall be
outstanding, the Company shall use its commercially reasonable efforts to cause
all Shares issuable upon exercise of the Purchase Warrants to be listed (subject
to official notice of issuance) on all national securities exchanges (or, if
applicable, quoted on the OTC Bulletin Board or any successor trading market) on
which the Shares issued to the public in the Offering may then be listed and/or
quoted.

 

8.          Certain Notice Requirements.

 

8.1           Holder’s Right to Receive Notice. Nothing herein shall be
construed as conferring upon the Holders the right to vote or consent or to
receive notice as a shareholder for the election of directors or any other
matter, or as having any rights whatsoever as a shareholder of the Company. If,
however, at any time prior to the expiration of the Purchase Warrants and their
exercise, any of the events described in Section 8.2 shall occur, then, in one
or more of said events, the Company shall give written notice of such event at
least ten (10) days prior to the date fixed as a record date or the date of
closing the transfer books for the determination of the shareholders entitled to
such dividend, distribution, conversion or exchange of securities or
subscription rights, or entitled to vote on such proposed dissolution,
liquidation, winding up or sale. Such notice shall specify such record date or
the date of the closing of the transfer books, as the case may be.
Notwithstanding the foregoing, the Company shall deliver to each Holder a copy
of each notice given to the other shareholders of the Company at the same time
and in the same manner that such notice is given to the shareholders.

 

8.2           Events Requiring Notice. The Company shall be required to give the
notice described in this Section 8 upon one or more of the following events: (i)
if the Company shall take a record of the holders of its Shares for the purpose
of entitling them to receive a dividend or distribution payable otherwise than
in cash, or a cash dividend or distribution payable otherwise than out of
retained earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, (ii) the Company shall offer to all
the holders of its Shares any additional shares of capital stock of the Company
or securities convertible into or exchangeable for shares of capital stock of
the Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or share reconstruction or amalgamation) or a sale of all
or substantially all of its property, assets and business shall be proposed.

 

 

 

 

8.3           Notice of Change in Exercise Price. The Company shall, promptly
after an event requiring a change in the Exercise Price pursuant to Section 6
hereof, send notice to the Holders of such event and change (“Price Notice”).
The Price Notice shall describe the event causing the change and the method of
calculating same and shall be certified as being true and accurate by the
Company’s Chief Financial Officer.

 

8.4           Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Warrant shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase
Warrant, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to following address or to such other address as the
Company may designate by notice to the Holders:

 

If to the Holder:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

with a copy (which shall not constitute notice) to:


Schiff Hardin LLP

901 K Street, NW, Suite 700

Washington, DC 20001

Attn: Ralph V. De Martino, Esq.

Fax No.:  (202) 778-6460

 

If to the Company:

 

InspireMD, Inc.

800 Boylston Street, Suite 16041

Boston, Massachusetts 02199

Attention: Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

Haynes and Boone, LLP

30 Rockefeller Plaze

26th Floor

New York, NY 10112

Attention: Rick Werner, Esq.

Fax No: (212) 884-8234

 

 

 

 

9.          Miscellaneous.

 

9.1           Amendments. The Company and Dawson may from time to time
supplement or amend this Purchase Warrant without the approval of any of the
Holders in order to cure any ambiguity, to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provisions
herein, or to make any other provisions in regard to matters or questions
arising hereunder that the Company and Dawson may deem necessary or desirable
and that the Company and Dawson deem shall not adversely affect the interest of
the Holders. All other modifications or amendments shall require the written
consent of and be signed by the party against whom enforcement of the
modification or amendment is sought.

 

9.2           Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Purchase
Warrant.

 

9.3.          Entire Agreement. This Purchase Warrant (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Warrant) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.4           Binding Effect. This Purchase Warrant shall inure solely to the
benefit of and shall be binding upon, the Holder and the Company and their
permitted assignees, respective successors, legal representative and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under or in respect of or by virtue of this Purchase
Warrant or any provisions herein contained.

 

9.5           Governing Law; Submission to Jurisdiction; Trial by Jury. This
Purchase Warrant shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws principles thereof. The Company hereby agrees that any action, proceeding
or claim against it arising out of, or relating in any way to this Purchase
Warrant shall be brought and enforced in the New York Supreme Court, County of
New York, or in the United States District Court for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefor. The Company (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) and the Holder
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

9.6           Waiver, etc. The failure of the Company or the Holder to at any
time enforce any of the provisions of this Purchase Warrant shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Warrant or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Warrant. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Warrant shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 

 

 

 

9.7           Exchange Agreement. As a condition of the Holder’s receipt and
acceptance of this Purchase Warrant, Holder agrees that, at any time prior to
the complete exercise of this Purchase Warrant by Holder, if the Company and
Dawson enter into an agreement (“Exchange Agreement”) pursuant to which they
agree that all outstanding Purchase Warrants will be exchanged for securities or
cash or a combination of both, then Holder shall agree to such exchange and
become a party to the Exchange Agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the ____ day of _______, 2016.

 

INSPIREMD, INC.     By:       Name:     Title:  

 

 

 

 

[Form to be used to exercise Purchase Warrant]

 

Date: __________, 20___

 

The undersigned hereby elects irrevocably to exercise the Purchase Warrant for
______ shares of common stock, par value $0.0001 per share (the “Shares”), of
InspireMD, Inc., a Delaware corporation (the “Company”), and hereby makes
payment of $____ (at the rate of $____ per Share) in payment of the Exercise
Price pursuant thereto. Please issue the Shares as to which this Purchase
Warrant is exercised in accordance with the instructions given below and, if
applicable, a new Purchase Warrant representing the number of Shares for which
this Purchase Warrant has not been exercised.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase ___
Shares of the Company under the Purchase Warrant for ______ Shares, as
determined in accordance with the following formula:

 



  X = Y(A-B)     A             Where,                 X = The number of Shares
to be issued to Holder;   Y = The number of Shares for which the Purchase
Warrant is being exercised;   A = The fair market value of one Share which is
equal to $_____; and   B = The Exercise Price which is equal to $______ per
share



 

The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.

 

Please issue the Shares as to which this Purchase Warrant is exercised in
accordance with the instructions given below and, if applicable, a new Purchase
Warrant representing the number of Shares for which this Purchase Warrant has
not been converted.

 

Signature    

 

Signature Guaranteed    

 

 

 

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name:       (Print in Block Letters)         Address:                          
 

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the Purchase Warrant without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank, other than a savings bank, or by a
trust company or by a firm having membership on a registered national securities
exchange.

 

 

 

 

[Form to be used to assign Purchase Warrant]

 

ASSIGNMENT

 

(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant):

 

FOR VALUE RECEIVED, __________________ does hereby sell, assign and transfer
unto the right to purchase shares of Common Stock, par value $0.0001 per share,
of InspireMD, Inc., a Delaware corporation (the “Company”), evidenced by the
Purchase Warrant and does hereby authorize the Company to transfer such right on
the books of the Company.

 

Dated: __________, 20__

  

Signature    

 

Signature Guaranteed    

 

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank, other than a savings bank,
or by a trust company or by a firm having membership on a registered national
securities exchange.

 

 

 

